Citation Nr: 1543081	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for residuals of a heart attack. 

2. Entitlement to service connection for a knee disability.

3. Entitlement to service connection for a stomach disability.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014 the Veteran requested a Central Office Board hearing, and one was subsequently scheduled for August 28, 2014.  On August 25, 2014, the Veteran's representative sent a letter to the Board cancelling the hearing.  In an appellate brief received the same day, the representative indicated the Veteran requested a Board videoconference hearing.  Such hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.   See 38 U.S.C.A. § 7107; 38 C.F.R § 20.700(a). 

In addition, the January 2013 rating decision denied the Veteran service connection for a knee disability, a stomach disability, a skin disorder, and a left hand disability.  The Board notes that in his January 2013 notice of disagreement, the Veteran appeared to generally disagree with all of the denials made in the January 2013 rating decision, not just the denial of service connection for the residuals of a heart attack.  He continued to address his other claims in subsequent correspondence.  Accordingly, he filed a timely notice of disagreement of the January 2013 denials, and a statement of the case (SOC) addressing those issues does not appear in the record.  The Veteran is, therefore, entitled to an SOC for the claims involving knee damage, stomach problems, skin problems, and left hand shakes.  The current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A § 7105: 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. With respect to the claim for service connection for residuals of a heart attack, the AOJ should schedule the Veteran for a board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

2. Please issue an SOC to the Veteran and his representative that addresses the issues of service connection for a knee disability, a stomach disability, a skin disorder, and a left hand disability.  He should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If, and only if, a timely substantive appeal is received, then these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




